IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 99-211V
                                          Filed: March 28, 2014

********************************
Mohamed Babekir Ahmed, by his parents  *
and natural guardians, BABEKIR AHMED   *
and NAHLA HASSAN,                      *
                          Petitioners, *                             Stipulation; Attorney Fees and Costs
             v.                        *
                                       *
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                          Respondent.  *
********************************

Clifford Shoemaker, Esq., Shoemaker, Gentry & Knickelbein, Vienna, VA for petitioners.
Linda Renzi, Esq., US Department of Justice, Washington, DC for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program,2 I issued
a decision dismissing this petition on August 6, 2013. On March 13, 2014, petitioners
filed a motion for attorney fees and costs. On March 27, 2014, the parties filed a
stipulation for attorney fees and costs. The stipulation indicates that after informal
discussions, petitioners have amended their fees request to an amount that respondent
does not object. Additionally, pursuant to General Order #9, the stipulation sets forth
petitioners’ personal litigation costs.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
reasonable and appropriate. Accordingly, I hereby award the total $75,777.353 as
follows:

               a lump sum of $75,627.00 in the form of a check payable jointly to
                petitioners (Babekir Ahmed and Nahla Hassan) and petitioners’
                counsel of record (Clifford Shoemaker) for petitioners’ attorney fees
                and costs, and

               a lump sum of $150.35 in the form of a check payable to petitioners,
                Babekir Ahmed and Nahla Hassan, for their personal litigation costs.

        The clerk of the court shall enter judgment in accordance herewith.4


IT IS SO ORDERED.

                                         /s Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2